11TH COURT OF APPEALS
                                    EASTLAND, TEXAS
                                      JUDGMENT

Glen D. Aaron, II,                            * From the 118th District Court
                                                of Glasscock County,
                                                Trial Court No. DC-1988-CV.

Vs. No. 11-22-00120-CV                        * June 9, 2022

Flatland Sidecar, LLC, et al.,                * Per Curiam Memorandum Opinion
                                                (Panel consists of: Bailey, C.J.,
                                                Trotter, J., and Williams, J.)

     This court has inspected the record in this cause and concludes that the appeal
should be dismissed for want of jurisdiction. Therefore, in accordance with this
court’s opinion, the appeal is dismissed. The costs incurred by reason of this
appeal are taxed against Glen D. Aaron, II.